Exhibit 10.1

ICT GROUP, INC.

1996 EQUITY COMPENSATION PLAN

 

1996 Equity Compensation Plan

  

Name of Grantee:

  

Lloyd Wirshba

Nonqualified Stock Option Grant Letter

  

Date of Grant:

  

July 5, 2005

  

Number of Options:

  

50,000 shares

  

Option Price:

  

$9.51

  

Voting Agreement

  

Date: July 5, 2005

ICT Group, Inc. (the “Company”) has adopted the ICT Group, Inc. 1996 Equity
Compensation Plan (the “Plan”), which provides for grants of nonqualified
options to purchase shares of the Company’s Common Stock, par value $.01 (the
“Common Stock”). This Grant Letter evidences the grant of a Nonqualified Stock
Option to the above named Grantee (the “Grantee”), in accordance with the terms
of the Plan. Capitalized terms used and not otherwise defined in this Grant
Letter are used herein as defined in the Plan.

 

1. Option Grant

Subject to the terms and conditions hereinafter set forth, the Company has
granted to the Grantee effective as of the Date of Grant first stated above (the
“Date of Grant,”) the right and option (the “Option”) to purchase shares of
Common Stock in an amount equal to the number of Options set forth above (the
“Shares”). The Option is not intended to constitute an “incentive stock option”
within the meaning of section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”).

 

2. Option Price

The purchase price of each Share covered by the Option shall be the Option Price
set forth above (the “Option Price”).

 

3. Option Expiration

The Option, to the extent that it has not theretofore been exercised, shall
automatically expire on the earliest to occur of the following events:

(a) the close of business on the tenth anniversary of the Date of Grant;

(b) in the event of the Grantee’s death while the Grantee is an Employee or
Consultant (or within not more than 90 days from the date on which Grantee
ceases to be an Employee or Consultant on account of termination of employment
for any reason other than a disability, death or termination for cause), the
Option to the extent then



--------------------------------------------------------------------------------

exercisable, may be exercised thereafter, by the legal representative of the
estate or by the legatee of the Grantee under the will of the Grantee, for a
period of one year from the date the Grantee ceases to be an Employee or
Consultant or, if earlier, the date specified in Section 3(a);

(c) in the event the Grantee ceases to be an Employee or Consultant of the
Company on account of “disability” (as defined in Section 5(f)(v) of the Plan),
the Option may thereafter be exercised by the Grantee, to the extent it was
exercisable at the date the Grantee ceased to be an Employee or Consultant of
the Company, for a period of one year from the date of such termination of
employment or cessation of services, or if earlier, the date specified in
Section 3(a);

(d) in the event the Grantee ceases to be an Employee or Consultant of the
Company on account of a “termination for cause” (as defined in Section 5(f)(v)
of the Plan), the Option shall terminate on the date of such termination of
employment or cessation of services; or

(e) in the event the Grantee ceases to be an Employee or Consultant of the
Company for any reason other than his death, “disability” or “termination for
cause” the Option shall terminate unless exercised within 90 days of the date on
which the Grantee ceases to be an Employee or Consultant, or, if earlier, the
date specified in Section 3(a).

 

4. Exercisability of Option

Until the expiration of the Option under Section 3 and subject to the other
terms and conditions hereunder, the Option shall be exercisable as follows:

(a) the Option may be exercised as of the following dates:

 

Date

   Total Shares Then Exercisable

July 5, 2006

   12,500 shares

July 5, 2007

   25,000 shares

July 5, 2008

   37,500 shares

July 5, 2009

   50,000 shares

(b) the right to purchase Shares under the Option as provided in subsection
(a) hereof may be exercised in a cumulative fashion; any right to purchase
Shares becoming exercisable on a given date shall remain exercisable until the
Option expires in accordance with the terms of Section 3;

(c) the Committee, in its sole discretion, may accelerate the exercisability of
all or a portion of the Option, at any time for any reason; and

 

2



--------------------------------------------------------------------------------

(d) the Option automatically shall become exercisable in full upon a “Change of
Control” as defined in Section 11 of the Plan.

 

5. Time and Method of Exercise

Subject to the terms of Section 4, the Option may be exercised, in whole or in
part, at any time or from time to time, prior to the time it expires in
accordance with the terms of Section 3, delivering to the Company a Notice of
Exercise in the form attached hereto or by other written notice to the Committee
in such form as the Committee shall prescribe. Such notice shall be effective
upon receipt by the Committee and shall be accompanied by:

(a) a check, or the equivalent thereof acceptable to the Company, for the full
Option Price of the number of Shares being purchased;

(b) if and only if permitted by the Committee, one or more certificates
(including certificates acquired in connection with the exercise of the Stock
Option) representing a number of Shares which are, in the aggregate, equal in
Fair Market Value on the date of exercise to the full Option Price for the
Shares being purchased, such certificates being duly endorsed (or accompanied by
stock powers signed in blank) so as to transfer to the Company all right, title
and interest in and to the Shares represented by such certificates; or

(c) if and only if permitted by the Committee administering the Plan, a
combination of the forms of payment specified in Section 5(a) and 5(b) above
which, in the aggregate, is equal to the full Option Price for the number of
Shares being purchased.

 

6. Nonassignability of Option Rights

The Option shall not be assigned or transferred by the Grantee, except (i) in
the event of the death of the Grantee, by will or by the laws of descent or
distribution or, (ii) if permitted by Rule 16b-3 under the Exchange Act and if
permitted in any specific case by the Committee in its sole discretion, pursuant
to a qualified domestic relations order as defined under the Code or Title I of
the Employee Retirement Income Security Act of 1974, as amended or the
regulations thereunder. During the life of the Grantee, the Option shall be
exercisable only by the Grantee (or his or her authorized representative). Upon
a transfer by will or by the laws of the descent or distribution, the person to
whom the Option is transferred shall have the right to exercise the Option in
accordance with the Plan and this Grant Letter. Any attempt to assign, transfer,
pledge or dispose of the Option contrary to the provisions hereof, and the levy
of any execution, attachment or similar process upon the Option, shall be null
and void and without effect.

 

7. Adjustments

If there is any change in the number or kind of shares of Common Stock
outstanding by reason of a stock dividend, a recapitalization, stock split, or
combination

 

3



--------------------------------------------------------------------------------

or exchange of shares, or merger, reorganization or consolidation in which the
Company is the surviving corporation, reclassification or change in par value or
by reason of any other extraordinary or unusual events affecting the outstanding
Common Stock as a class without the Company’s receipt of consideration, or if
the value of outstanding shares of Common Stock is substantially reduced due to
the Company’s payment of an extraordinary dividend or distribution, the number
of shares covered by the Option, and the Option Price shall be proportionately
adjusted by the Committee to reflect any increase or decrease in the number or
kind of issued shares of Common Stock to preclude the enlargement or dilution of
rights and benefits under such Grants; provided, however, that any fractional
shares resulting from such adjustment shall be eliminated.

 

8. Withholding

If applicable, the Grantee or other person receiving Shares upon an exercise of
the Option, in whole or in part, shall be required to pay to the Company the
amount of any federal, state or local taxes or other charges that the Company is
required to withhold with respect to such exercise, including an election to
satisfy tax withholding by authorizing the Company to withhold shares pursuant
to Section 16 of the Plan. The Company shall have the right to take whatever
action it deems necessary to protect the interests of the Company in respect of
such liabilities, including, without limitation, withholding a portion of the
Shares otherwise deliverable upon exercise of the Option. The Company’s
obligation to issue or transfer Shares upon exercise of the Option shall be
conditioned upon the Grantee’s compliance with the requirements of this Section
to the satisfaction of the Committee.

 

9. Administration

The Option has been granted pursuant to the terms, conditions and other
provisions of the Plan, as in effect on the Date of Grant, and as the Plan may
be amended from time to time in accordance with Section 12 of the Plan. All
questions of interpretation and application of the Plan and of any grant under
the Plan (including this Grant) shall be determined by the Committee in its
discretion, and such determination shall be final and binding upon all persons.
The validity, construction and effect of this Option shall be determined in
accordance with the laws of the Commonwealth of Pennsylvania, without giving
effect to the principles of conflicts of law thereof.

 

10. No Shareholder Rights

Neither the Grantee nor any person entitled to exercise the Grantee’s rights in
the event of the Grantee’s death shall have any of the rights and privileges of
a shareholder with respect to the Shares subject to the Option, except to the
extent that certificates for such Shares shall have been issued or transferred
on the stock transfer records of the Company upon the exercise of the Option as
provided herein.

 

4



--------------------------------------------------------------------------------

11. Termination or Amendment

The Option may be terminated or amended, in whole or in part, at any time (a) by
the Board, if the Board determines that such termination or amendment is
necessary or advisable to bring such Option into compliance with any federal or
state securities law or other applicable law or regulation, or (b) by written
agreement of the Company and the Grantee consistent with the terms of the Plan.

 

12. Notice

Any notice to the Committee provided for in this Grant Letter shall be addressed
to it at ICT Group, Inc. 100 Brandywine Blvd, Newtown, PA 18940, Attention:
Chief Financial Officer, and any notice to the Grantee shall be addressed to
such Grantee at the current address shown on the payroll of the Company, or to
such other address the Grantee may designate to the Company in writing. Any
notice provided for hereunder shall be delivered by hand, sent by telecopy or
telex or enclosed in a properly sealed envelope addressed as stated above,
registered and deposited, postage and registry being prepaid, in a post office
or branch post office regularly maintained by the United States Postal Service.

 

13. Grantee’s Securities Law Representations

If the Committee shall deem it appropriate by reason of any securities law, it
may require that the Grantee upon exercise, in whole or in part of the Option,
represent to the Company and agree in writing to comply with any such
restrictions on the Grantee’s subsequent disposition of such Shares as the
Committee shall deem necessary or advisable as a result of any applicable law,
regulation or official interpretation thereof. The Committee may require that
the Share certificates be inscribed with a legend restricting transfer in
accordance with applicable securities law requirements.

 

14. Voting Agreement

The Option granted hereunder is contingent upon the Grantee’s execution of a
Voting Agreement and irrevocable proxy substantially in the form attached to
this Grant Letter.

 

ICT GROUP, INC.

By:

 

/s/ Vincent A. Paccapaniccia

 

Vincent A. Paccapaniccia

Executive VP, Finance & Administration &

Chief Financial Officer

 

5